Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard M. Cohn on 01/26/2022.
Claims 1, 11-12, 17-18 and 20 of the claims filed on 12/20/2021 has been amended as follows:
1.	A payload lift and positioning system mounted to an airship for precisely positioning a payload being lowered from the airship to a ground location, comprising: 
a support beam structure mounted beneath the airship, the support beam structure including load hoists and guide cable hoists mounted thereto; 
a payload supporting structure to carry the payload, the payload supporting structure being connected to the support beam structure by the load hoists and the guide cable hoists; 
a circular beam attached under the airship with the support beam structure such that the payload lift and positioning system can be rotated below the airship to maintain a stationary orientation of the payload relative to the ground location as the airship rotates into wind; 
a guide cable system including a plurality of guide cables, each extending from the guide cable hoists disposed on the support beam structure; and 
a positioning system including a guide member that is mounted on the payload supporting structure to maintain a stationary orientation of the payload being lowered from the airship relative to the ground location.
s and an end of the load beam.
12.	A payload lift and positioning system mounted to an airship for precisely positioning a payload being lowered from the airship to a ground location, comprising: 
a support beam structure mounted beneath the airship, the support beam structure including load hoists and guide cable hoists mounted thereto; 
a payload supporting structure to carry the payload, the payload supporting structure being connected to the support beam structure by the load hoists and the guide cable hoists; 
a circular beam attached to the underside of the airship with 



the support beam structure is comprised of two support beams; 
a guide cable system including a plurality of guide cables, each extending from the guide cable hoists disposed on the support beam structure; and 

17.	The payload lift and positioning system of claim 16, wherein each of the first and second bearings of the plurality of guide cables to freely move vertically through the first and second bearings 
18.	The payload lift and positioning system of claim 17, wherein each of the bearings is two flanged rollers positioned on opposite sides of each guide cable.
20.	The payload lift and positioning system of claim 19, wherein the guide member includes actuators that are connected between the bearings and an end of the load beam.

Paragraph [037] of the specification filed on 03/26/2019 has been amended as shown:
The guide member 36 includes actuators [[42]], such as positioners 48 and 52 that are 
connected between guide cable bearing 38 and load beam end. As such, the actuator 
movement will cause lateral beam end movement leveraged against the guide cable 
26 that is at a ground location fixed by the ground anchor 32. Horizontal x-y 
adjustments can be made as needed while the payload 12 on the pair of load beams 
25a and 25b is being lowered to the ground by the plurality of lift cable hoist 22. An 
operator in sight of the deposit point can control the adjustments. It is within the terms of the embodiment that the control implement may be a wireless or cable- attached remote control device (not shown). 

Paragraph [0032] of the amendments to the specification filed on 12/20/2021 has been amended as shown:
The payload lift and positioning system 10 further includes a positioning system 35. Each guide cable 26 passes through a guide member 36 that is mounted on each outer end of load beams 25a and 25b. As seen in Figure 3, bearings 38, such as flanged rollers [[47]] or other suitable means, allow each of the cables 26 to freely move vertically through the guide member 36 while maintaining a fixed lateral location relative to the guide cable 26, as seen in Figure 3. The bearing 38 is constructed, for example, of two flanged rollers 47a and 47b positioned on either side of the cable 26. The inner roller 47a is fixed, while the outer roller 47b is removable. The outer roller 47b is mounted on support 39 which when inserted into guide member 36 is held in place by lock pin 41.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including the support beam structure including load hoists as well as a circular beam attached under the airship with the support beam structure such that the payload lift and positioning system can be rotated below the airship to maintain a stationary orientation of the payload relative to the ground location as the airship rotates into wind. By contrast, Goelet et al. (US 20150291269 A1) as modified by Klapper (US 20190127187 A1) discloses a payload lift and positioning system mounted to an airship for precisely positioning a payload being lowered from the airship to a ground location, comprising: a support beam structure mounted to the airship and having load hoists and guide cable hoists, a payload supporting structure to carry the payload, a guide cable system as well as a positioning system to maintain a stationary orientation of the payload being lowered from the airship to the ground. However, modified Goelet et al. is silent regarding a circular beam structure attached under the airship and the support beam structure being attached to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647